Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16, 19, 21, 24, 26 and 29 are presented for examination.
Claims 16, 21 and 26 are amended. 
Claims 18, 20, 23, 25, 28 and 30 are canceled.

Response to Arguments
Regarding specification objections applicant’s arguments, see page 6 section 2, filed July 1, 2022, with respect to the specification have been fully considered and are persuasive.  The specification objection have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 6 section 3, filed July 1, 2022, filed October 11, 2019, with respect to claims 16, 19, 21, 24, 26 and 29   have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 16, 19, 21, 24, 26 and 29  have been withdrawn.

Allowable Subject Matter
Claim(s) 16, 19, 21, 24, 26 and 29  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 16, 19, 21, 24, 26 and 29   are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 16, 21 and 26 … receiving configuration information about a synchronization signal block (SSB) burst set in the unlicensed band; receiving information about a transmission interval for transmitting an SSB in the SSB burst set based on a result of a listen before talk (LBT) for the unlicensed band; and detecting the SSB in the SSB burst set based on the transmission interval information, wherein the transmission interval information includes information about a cyclic pattern for transmitting an SSB which is not transmitted at an SSB index where the LBT fails after an SSB transmitted at an SSB index where the LBT succeeds, in the SSB burst set_ wherein the cyclic pattern information is configured based on beam configuration information related to the SSB index where the SSB is transmitted, and wherein the beam configuration information includes quasi co-location (QCL) information… and in combination with other limitations recited as specified in claims 16, 21 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ericsson (SS Burst Set Composition, R1-1706008, 03-2017) discloses an SSB burst set for an unlicensed operation is defined in an unlicensed frequency band, and information indicating which SSB burst configuration is used is transferred to a UE; and the positions of actually transmitted SSBs are signaled.
Huawei (Initial access in NR unlicensed, R1-1805920, 05-2018) discloses a delay occurs since transmission of SS/PBCH block is blocked due to LBT failure in an unlicensed band, and, when the LBT failure occurs, the transmission of the block is shifted in time domain until LBT succeeds in order to enhance the transmission of the block, and the shifted transmission of the block is constrained within an SS burst set window.
Li et al (US Provisional 62/669613 (herein under prov613), and published as US Pub. No.:2021/0051683) disclose a processor, operably coupled to the non-transitory memory, configured to execute a set of instructions. The instructions include configuring the apparatus for a STTC (SSB Transmission Timing Configuration). The STTC is a time interval with plural locations accommodating transmission of the SSBs. The instructions also include monitoring the STTC for the SSBs. The instructions further include determining a first one of the SSBs in a first slot of a subframe in a scheduled SSB transmission in the STTC has been transmitted at a first scheduled location, where the transmission of the first one of the SSBs is based upon confirmation of a successful Listen Before Talk (LBT) available channel prior to the scheduled SSB transmission in the STTC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469